THE COURT held that a vessel carrying passengers for hire stands on the same footing of responsibility as one carrying merchandise, the passage money in the former case being the equivalent for the freight in the latter; that the vessel, as well as her owner, is responsible for a breach of a contract with a passenger in respect to his passage and for the damage resulting therefrom; that the owner is clearly liable; and that, in analogy to the principles which make the vessel liable for a breach of a contract of affreightment of merchandise, she should also be held liable for a breach of a passenger contract.
Decree affirmed.